Citation Nr: 0506694	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-32 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of death.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had service in the Philippine Commonwealth Army 
from December 23, 1941 to January 22, 1943 and in the Regular 
Philippine Army from February 10, 1945 to May 22, 1946.  He 
was a Prisoner of War (POW) from May 22, 1942 to January 22, 
1943.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Manila, 
the Republic of the Philippines, Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

The veteran was a prisoner of war who died from a 
cerebrovascular accident due to hemorrhage.  


CONCLUSION OF LAW

A service-connected disability caused the veteran's death.  
38 U.S.C.A. §1310 (West 2002); 38 C.F.R. §§ 3.307, 3.307, 
3.312.


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria and Analysis

The agency of original jurisdiction (AOJ) denied service 
connection for the cause of death on the basis that no new 
and material evidence had been presented to reopen the claim.  
Since the last determination, however, there has been a 
liberalizing VA issue.  Accordingly, the claim is a new 
claim.

The record establishes that the veteran served during WWII 
and was a POW.  He died on August [redacted], 1992.   The cause of 
death was established as a cerebrovascular accident due to 
hemorrhage.  Based upon a change in regulation, there is a 
presumption that if the veteran was a former prisoner of war, 
a stroke and its complications shall be service connected if 
manifest to a degree of disability of 10 percent or more at 
any time after separation from service even though there is 
no record of such disease during service.  See 70 FR 8039 
(February 17, 2005).  

In this case, the evidence is clear.  The veteran died as a 
result of a cerebrovascular accident due to hemorrhage and a 
cerebrovascular accident due to hemorrhage is attributable to 
the veteran's period of POW service.  Therefore, service 
connection for the cause of death is granted.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312. 


ORDER

Service connection for the cause of death is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


